SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SecondAmended Form 10-K/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2006 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-49687 China Agro Sciences Corp. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 33-0961490 (I.R.S. Employer Identification No.) 101 Xinanyao Street, Jinzhou District Dalian, Liaoning Province (Address of principal executive offices) PRC 116100 (Zip Code) Issuer’s telephone number(212) 232-0120 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes No X. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo . Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X. State the aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.There was no market for our common stock. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes No . (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of registrant’s classes of common stock, as of the latest practicable date.As of January 3,2007, there were 20,050,000 shares of common stock, par value $0.001, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933 (“Securities Act”).The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. China Agro Sciences Corp. TABLE OF CONTENTS TABLE OF CONTENTS PART I 4 ITEM 1 BUSINESS 4 ITEM 1A RISK FACTORS 6 ITEM 1B UNRESOLVED STAFF COMMENTS 8 ITEM 2 PROPERTIES 14 ITEM 3 LEGAL PROCEEDINGS 14 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 PART II 15 ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6 SELECTED FINANCIAL DATA MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 21 ITEM 9A CONTROLS AND PROCEDURES 21 ITEM 9B OTHER INFORMATION 21 PART III 23 ITEM 10 DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 23 ITEM 11 EXECUTIVE COMPENSATION 24 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 25 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 26 PART IV 28 ITEM 15 EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 28 PART I Explanatory Note China Agro Sciences,
